Citation Nr: 1042744	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-30 407	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to an increased evaluation for left hip 
degenerative joint disease, currently rated as 10 percent 
disabling.

1.  Entitlement to an increased evaluation for right hip 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 2002 to April 
2004.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.	The Veteran (appellant) in this case served on active duty 
from August 2002 to April 2004

2.	On November 4, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


